                            UNITED STATES OF AMERICA
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                  :
                                          :
v.                                        : 3:18CR333(VLB)
                                          :
AMBER FOLEY                               :
                                          : November 4, 2020


           JOINT MOTION TO CONTINUE THE PRE-TRIAL CONFERENCE


      The parties in the above-captioned case submit this motion requesting a

one-day continuance of the pre-trial conference scheduled for tomorrow at 1:00

p.m. The parties request the conference be re-scheduled for Friday, November 6,

2020, at any time convenient for the Court.



                          Relevant Procedural Background

      1.     At approximately 5:00 p.m. today, the Court issued an order for the

parties to appear in-person for a pre-trial conference at 1:00 p.m.

      2.     At approximately 7:00 p.m., Government counsel contacted the

defendant’s attorney, who was theretofore unaware of the order, to discuss the

parties’ availability for the pre-trial conference.

      3.     Government’s counsel currently has a meeting with the family of a

minor victim in an unrelated case at 1:15 p.m. tomorrow. The meeting is to discuss

the terms of an upcoming plea and to review the family’s rights under the Crime

Victim’s Rights Act.       In addition, the Government’s counsel has a medical
appointment at 2:30 that was scheduled several months ago and would be difficult

to re-schedule.

      4.     The defendant’s counsel has a scheduled appointment at noon

tomorrow at his office in New Haven. The appointment was made several weeks

ago, and required coordinating with both the client, who works, and a defense team

member (who is not a member of defense counsel’s office).              The meeting is

important to defense counsel’s representation in a different criminal matter, and to

that client’s right to the effective assistance of counsel. At the moment, it is unclear

what the parties’ collective next availability will be.

      5.     In conferring with Ms. Foley, the undersigned understands that she

would need to leave the New Haven train station at approximately 8:15 am in order

to appear in Hartford at 1:00 pm; the next scheduled train reportedly puts into the

Hartford station at 1:19 pm. At this time, counsel cannot represent that necessary

travel arrangements can be made and/or any necessary approvals obtained before

Ms. Foley travels to Hartford.

      6.     Both the defendant’s counsel and the Government’s counsel are

available any time after 9:00 am on Friday, November 6, 2020 for a pre-trial

conference if there is time that is convenient for the Court.



                                    CONCLUSION

      WHEREFORE, the Government and the defendant jointly request the Court

to continue the pre-trial conference to Friday, November 6, 2020. Defense counsel

would respectfully ask that if the requested relief is granted, if Chambers can e-
mail him first thing tomorrow so as to notify Ms. Foley she need not travel to

Hartford and to ensure that she can make necessary arrangements for Friday.



                                        Respectfully submitted,

                                        JOHN H. DURHAM
                                        UNITED STATES ATTORNEY

                                        Nancy V. Gifford

                                        NANCY V. GIFFORD
                                        ASSISTANT UNITED STATES ATTORNEY
                                        Federal Bar No. ct16324
                                        450 Main Street
                                        Hartford, CT 06103
                                        (860) 947-1101

                                        MARIA DEL PILAR GONZALEZ
                                        ASSISTANT UNITED STATES ATTORNEY
                                        Federal Bar No. ct30716
                                        157 Church Street
                                        New Haven, CT
                                        (203) 821-3700




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation
of the Court’s electronic filing system.

                                        /s/
                                        NANCY V. GIFFORD
                                        ASSISTANT U.S. ATTORNEY
